         Case 1:20-cv-00706-DLC Document 203
                                         197 Filed 07/28/20
                                                   07/27/20 Page 1 of 1




Steven A. Reed
Partner
+1.215.963.5603
steven.reed@morganlewis.com




July 27, 2020
                                             MEMO ENDORSED
VIA ECF

Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

Re: Federal Trade Commission, et al. v. Vyera Pharmaceuticals, LLC, et al., No. 1:20-cv-
    00706-DLC

Dear Judge Cote:

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and the
requirements for electronic filing under seal, Defendants Vyera Pharmaceuticals, LLC and
Phoenixus AG (together, the “Company Defendants”) respectfully request permission to file a
version of the Company Defendants’ reply memorandum in support of their motion to dismiss
(the “Reply”) under seal. The Reply contains information that Your Honor approved for
redaction in the Amended Complaint for Injunctive and Other Equitable Relief by Order dated
April 15, 2020. See ECF No. 90.

As required by Rule 7.B of Your Honor’s Individual Practices in Civil Cases and the
requirements for electronic filing under seal, the Company Defendants will publicly file a
version of the Reply with the proposed redactions. As further required, in a separate docket
entry, the Company Defendants will file under seal a version of the Reply with the proposed
redactions highlighted, and with red boxes denoting information that is also limited to outside
counsel under Your Honor’s March 19, 2020 Order. See ECF No. 71.

We appreciate the Court’s consideration of this request.
                                            The Corporate Defendants' request to file in
Respectfully submitted,                     redacted form their reply brief in support of
                                            their motion to dismiss, Dkt. No. 198, is
                                            granted. 7.28.2020.


Steven A. Reed




                                                 Morgan, Lewis & Bockius   LLP

                                                 1701 Market Street
                                                 Philadelphia, PA 19103          +1.215.963.5000
                                                 United States                   +1.215.963.5001
